Exhibit 10.47

 
June 16, 2010


Ms. Marydawn Miller
3316 Paseo Halcon
Irvine, CA  92672


Dear Marydawn,


On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment for the Vice President of
Information Technology position to you.  If the following terms are
satisfactory, please countersign this letter (the “Agreement”) and return a copy
to me at your earliest convenience.
 

 

Position:
Vice President (VP) of Information Technology
   
Duties:
As VP of Information Technology, you will report to the CFO or such other person
as may be appointed by the CEO and you will have overall responsibility for the
Company’s entire information technology (IT) platform and related services and
all personnel in the IT Department.  This will include the management of the IT
infrastructure at all of the Company’s facilities  and all related software
running on such infrastructure.  In addition you may be assigned other duties by
the CFO or CEO.
   
Start Date:
July 16, 2010
    Base Salary:
$140,000/year, payable bi-weekly.  The parties agree that this salary is for a
full-time position.  Increases in base salary may occur annually at the
discretion of the President of the Company with the approval of the CEO and the
Compensation Committee of the Board of Directors.
    Relocation:
You understand that this position is located in Fort Myers, FL, and you agree to
relocate your primary residence to the greater Fort Myers, FL area not later
than June 30, 2011.  The Company agrees to provide financial assistance for your
relocation up to an aggregate cap of $20,000 in accordance with the terms of the
Relocation Agreement attached hereto as Exhibit 1.
   
Bonus:
Beginning with the fiscal year ending December 31, 2010, you will be eligible to
receive an incentive bonus payment which will be targeted at 20% of your Base
Salary based on 100% achievement of the goals set forth for you by the President
or CEO of the Company and approved by the Board of Directors for such fiscal
year.  Such goals will have overall company performance targets and individual
performance targets.
   
Benefits:
You will be entitled to participate in all medical and other benefits that the
Company has established for its employees in accordance with the Company’s
policy for such benefits at any given time.  Other benefits may include but not
be limited to: short term and long term disability, dental, a 401K plan, a
section 125 plan and an employee stock purchase plan.
   

 
 
1

--------------------------------------------------------------------------------

 
 
Paid Time Off:
You will be eligible for 4 weeks of paid time off (PTO)/year (160 hours), which
will accrue on a pro-rata basis beginning from your hire date and be may carried
over from year to year.  It is company policy that when your accrued PTO balance
reaches 160 hours, you will cease accruing PTO until your accrued PTO balance is
120 hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment.   In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you.
   
Stock Options:
You will be granted stock options to purchase up to 40,000 shares of the common
stock of the Company’s publicly-traded holding company, NeoGenomics, Inc., a
Nevada corporation, at an exercise price equivalent to the closing price per
share at which such stock was quoted on the NASDAQ Bulletin Board on the day
prior to your Start Date.    The grant of such options will be made pursuant to
the Company’s stock option plan then in effect and will be evidenced by a
separate Option Agreement, which the Company will execute with you within 60
days of receiving a copy of the Company’s Confidentiality, Non-Competition and
Non-Solicitation Agreement which has been executed by you.  So long as you
remained employed by the Company, such options will have a five-year term from
the grant date and will vest according to the following schedule:
     
Time-Based Vesting
 
10,000 options will vest on the anniversary of your Start Date for each of the
next four years.
 
The Company also agrees that you will be eligible for additional stock option
grants at any time based on performance.
 
If for any reason you resign prior to the time which is 12 months from your
Start Date, you will forgo all such options. Furthermore, you understand that
the Company’s stock option plan requires that any employee who leaves the
employment of the Company will have no more than three (3) months from their
termination date to exercise any vested options.
 
The Company agrees that it will grant to you the maximum number of Incentive
Stock Options (“ISO’s”) available under current IRS guidelines and that the
remainder, if any, will be in the form of non-qualified stock options.
Confidentiality,
 
Non-Compete, &
 
Work +Products:
You agree that prior to your Start Date, you will execute the Company’s
Confidentiality, Non-Competition and Non-Solicitation Agreement attached to this
letter as Exhibit 2.  You understand that if you should fail to execute such
Confidentiality, Non-Competition and Non-Solicitation Agreement in the
agreed-upon form, it will be grounds for revoking this offer and not hiring
you.  You understand and acknowledge that this Agreement shall be read in pari
materia with the Confidentiality, Non-Competition and Non-Solicitation Agreement
and is part of this Agreement.

 
 
2

--------------------------------------------------------------------------------

 



Executive’s
 
Representations:
You understand and acknowledge that this position is an officer level position
within NeoGenomics.  You represent and warrant, to the best of your knowledge,
that nothing in your past legal and/or work experiences, which if became broadly
known in the marketplace, would impair your ability to serve as an officer of a
public company or materially damage your credibility with public
shareholders.  You further represent and warrant, to the best of your knowledge,
that, prior to accepting this offer of employment, you have disclosed all
material information about your past legal and work experiences that would be
required to be disclosed on a Directors’ and Officers’ questionnaire for the
purpose of determining what disclosures, if any, will need to be made with the
SEC.  Prior to the Company’s next public filing, you also agree to fill out a
Director’s and Officer’s questionnaire in form and substance satisfactory to the
Company’s counsel.   You further represent and warrant, to the best of your
knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services from any potential customers in the
United States.

 
Miscellaneous:
(i)
This Agreement supersedes all prior agreements and understandings between   the
parties and may not be modified or terminated orally.  No modification or
attempted waiver will be valid unless in writing and signed by the party against
whom the same is sought to be enforced.
        (ii) 
The provisions of this Agreement are separate and severable, and if any of
themis declared invalid and/or unenforceable by a court of competent
jurisdiction oran arbitrator, the remaining provisions shall not be affected.
        (iii) This Agreement is the joint product of the Company and you and
each provisionhereof has been subject to the mutual consultation, negotiation
and agreement ofthe Company and you and shall not be construed for or against
either partyhereto.         (iv) This Agreement will be governed by, and
construed in accordance with theprovisions of the law of the State of Florida,
without reference to provisions thatrefer a matter to the law of any other
jurisdiction.  Each party hereto herebyirrevocably submits itself to the
exclusive personal jurisdiction of the federal and state courts sitting in
Florida; accordingly, any matters involving the Company and the Executive with
respect to this Agreement may be adjudicated only in a federal or state court
sitting in Lee County, Florida.         (v) This Agreement may be signed in
counterparts, and by fax or by PDF, each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument         (vi) Within three days of your start date, you will need to
provide documentation   verifying your legal right to work in the United
States.  Please understand that this offer of employment is contingent upon your
ability to comply with the employment verification requirements under federal
laws and that we cannot begin payroll until this requirement has been meet.    
    (vii) Employment with NeoGenomics is an “at-will” relationship and not
guaranteed for any term.  You or the Company may terminate employment at anytime
for any reason.

 
 
3

--------------------------------------------------------------------------------

 


Marydawn, I know that with your help we can build a world-class laboratory with
a national footprint and a team focused on the highest quality standards.  I am
looking forward to working with you as we drive NeoGenomics to new
heights.  Welcome aboard!


Sincerely,


/s/ George Cardoza


George Cardoza
Chief Financial Officer




Agreed and Accepted:


 

/s/ Marydawn Miller     7/12/10   Marydawn Miller     Date  

 
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 1


RELOCATION AGREEMENT


Marydawn Miller
Vice President of Information Technology


NeoGenomics Laboratories (the “Company”) acknowledges that you will incur
certain relocation expenses as a result of accepting employment with us.  We
consider the reimbursement of these expenses to be related to the
employer-employee relationship that we are attempting to establish and that
these are items that we share as the relationship is established.


NeoGenomics agrees to reimburse you for up to $20,000 in the aggregate (the
“Relocation Cap”) for commuting, temporary housing and permanent relocation
expenses.  This assistance will be comprised of two parts: (i) reimbursement for
commuting, temporary housing and other related transition expenses (the
“Temporary Commuting Allowance”), and (ii) reimbursement for permanent
relocation expenses that are identified by the Internal Revenue Service (“IRS”)
as “deductible moving expenses” (the “Permanent Relocation Assistance”).
 
You may use up to $15,000 of the Relocation Cap for the Temporary Commuting
Allowance.  Expenses reimbursable under the Temporary Commuting Allowance
include pre-move travel, related lodging and meal expenses, and other related
transition expenses, incurred in accordance with the Company’s applicable
policies in effect from time to time.
 
All such payments made by the Company as part of your Temporary Commuting
Allowance shall be subject to withholding for federal, state or local taxes as
the Company reasonably may determine.  However, you should consult with your own
tax advisor to determine what payments (or reimbursements), if any, may be tax
deductible to you.
 
The dollar amount of Permanent Relocation Assistance available to you is the
difference between the Relocation Cap and any payments made to you (or on your
behalf) under the Temporary Commuting Allowance.  The Permanent Relocation
Assistance is available to you for your permanent move to Fort Myers, Florida,
which will need to occur on or prior to June 30, 2011.   Any relocation expenses
incurred by you (or on your behalf) occurring after July 1, 2011 will not be
reimbursable by the Company unless otherwise mutually agreed upon in writing by
you and the CFO of the Company.  The Company will require two (2) quotes from
vendors prior to payment for moving expenses.
 
The Permanent Relocation Assistance payments will not be taxable to you to the
extent the expenses are identified by the IRS as “deductible moving expenses,”
and, accordingly, reimbursable expenses shall be limited to: (i) moving your
household goods and personal effects, and (ii) travel (including lodging, but
not meals) to your new home.
 
All claims for reimbursable expenses, together with proper receipts and
supporting documentation, must be submitted to the Company within 45 days
following the date(s) the expenses are incurred.  Thereafter, reimbursement by
the Company will be made in accordance with the Company’s normal payroll
practices no later than 45 days following the timely submission of applicable
claims.
 
 
5

--------------------------------------------------------------------------------

 
 
 
I, Marydawn Miller, agree to provide proper receipts and documentation in a form
acceptable to the Company in order to receive reimbursement from the Company,
and I understand that failure to do so in accordance with the requirements set
forth herein (including, but not limited to, timely submission) will jeopardize
my rights to any reimbursements under this Agreement.
 
I further agree that:


(a)  
I will reimburse NeoGenomics all Permanent Relocation Assistance and Temporary
Commuting Allowance payments paid on my behalf directly to vendors or to me by
NeoGenomics should I resign my employment for any reason with NeoGenomics
Laboratories according to the below listed schedule.  Reimbursement will not be
required should NeoGenomics initiate the separation of employment.



Reimbursement will be based on the following schedule:
1)  
100 % reimbursement if resignation occurs within a 12 month time period from the
start of employment or within six months after my permanent relocation to Fort
Myers, Fl.

2)  
50% reimbursement if resignation occurs within 6 months to 12 months after my
permanent relocation to Fort Myers, FL.



(b)  
Any reimbursements paid to me in error will be returned to the Company within 60
days of (i) the date the expense was incurred, or (ii) becoming aware of the
existence of an erroneous  reimbursement.



(c)  
My final paycheck for any wages and/or accrued paid time-off will be reduced, to
the extent allowable by law, in the amount of any monies I owe to the Company
pursuant to the terms of this Agreement.  If the amount of my final paycheck is
insufficient to cover all the monies I owe to the Company hereunder, the Company
may pursue any and all remedies available under the law.



This agreement will be governed by the laws of the State of Florida.
 


 
Agreed and Accepted:
 
 

By: /s/ Marydawn Miller 
Date
 7/12/10       Marydawn Miller      

 
 
NEOGENOMICS LABORATORIES
 
By: /s/ George Cardoza
 
 
Name: George  Cardoza   
 
 
Title:  CFO   
 
 
 
6

--------------------------------------------------------------------------------

 
 